Citation Nr: 9900642	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-36 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a right thumb 
disorder.

4. Entitlement to service connection for a great toe 
disorder, left.

5. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had service from July 1979 to April 1981.  She 
was also a Member of the U.S. Army Reserve (USAR) for a 
number of years, including a period of active duty for 
training (ACDUTRA) from August 18, 1984 to September 2, 1984 
with the U.S. Army Reserve (USAR).  She also appears to have 
been on some type of training duty in June 1985, the exact 
nature of which has not been verified.  Verification of all 
periods of training is not crucial in this case in view of 
the holding as will be explained in greater detail below.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that she is entitled to 
service connection for a bilateral knee disorder; back 
disorder; right thumb disorder; great toe disorder, left; 
and, asthma.  Her representative joins in these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims for entitlement to  
service connection for a bilateral knee disorder; back 
disorder; right thumb disorder; great toe disorder, left; 
and, asthma, are well grounded, and the claims are 
accordingly denied.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant gave a history of recurrent back pain at 
entry into active service; it was subsequently determined 
that she had just one episode of pain; examination revealed 
no back pathology.

3.  A history of back injury during service is reported.  No 
chronic continuing back disorder related to service has been 
shown.

4.  No medical evidence shows a current back disorder that is 
related to service; intercurrent back injury, post-service 
has been shown.

5.  Service medical records note that in August 1979, she 
fell injuring her right knee. There were some bruises, and 
swelling, the range of motion (ROM) was full, and stable with 
no crepitus. A blunt trauma to the right knee was diagnosed.  

6.  USAR medical records note that in June 1985, she skinned 
her left knee playing softball.  The wound was 1 inch in 
diameter and tender.  It was cleaned and dressed.  Mild 
cellulitis was noted on the left knee.

7.  The veterans post service medical records are negative 
for any bilateral knee disorder, or back disorder until a 
work related accident in August 1990.

8.  Service medical records note that in August 1979, the 
veteran jammed her right thumb during training.  It was 
slightly swollen, painful, and had limited motion.  She had 
no fractures and was to return to duty.

9.  Service and ACDUTRA medical records are negative for 
treatment or a diagnosis of a left great toe disability, or 
asthma.

10.  ACDUTRA medical records note that in August 1984, she 
received treatment for an ingrown toenail.  The medial aspect 
of the left hallux nail was excised, and she was returned to 
duty.

11.  Service, USAR, and post service medical records are 
negative for treatment or a diagnosis of asthma.

12.  There is no medical opinion, or other competent 
evidence, linking the veterans bilateral knee disorder; back 
disorder; right thumb disorder; left great toe disorder; and, 
asthma, if any, to her period of service, or ACDUTRA, or that 
she has had continuing residuals since that time.


CONCLUSION OF LAW

The veteran has not submitted evidence that a bilateral knee 
disorder; back disorder; right thumb disorder; great toe 
disorder, left; or asthma were incurred in or aggravated by 
service, or ACDUTRA, and the claims are not well grounded.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is one which is meritorious on 
its own or capable of substantiation.  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Evidentiary assertions by the person who submits a 
claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  Where the determinative 
issue is factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For a service-connected claim to be well grounded, 
there must be a medical diagnosis of current disability, lay 
or medical evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the in-service injury or disease and current 
disability.  See Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), appeal docketed, No. 97-7014 (Fed. Cir. Nov. 25, 
1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 
78 F.3d 604 (Fed. Cir. 1996).

In this case, the evidentiary assertions as to the claims of 
service connection are inherently incredible and beyond the 
competence of the veteran when viewed in the context of the 
total record.  Where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim. 
Grottveit v. Brown,  5 Vet.App. 91, 93 (1993).  Therefore, 
the veteran, a layperson, is not competent to provide an 
opinion as to a diagnosis, or causation of her bilateral 
knee, back, right thumb, left great toe, and, asthma 
disabilities.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998). 
Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 
1131. 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records could not be located at the time, and 
a rating decision in April 1996 denied service connection as 
not well grounded for all the above claimed disorders. 

The VA made numerous unsuccessful attempts to locate the 
veterans service medical records.  The veterans congressman 
apparently corresponded directly with the U.S. Army Reserve 
Personnel Command, who located the veterans service medical 
records.  They were submitted and entered into the claims 
folder in April 1998.  The RO has readjudicated the claim, 
giving consideration to the service medical records, and the 
claim has been forwarded to the Board for consideration.


Back disorder


A review of the appellants claim file discloses that at the 
induction physical in December 1978, the veteran reported 
pre-service recurrent back pains, apparently not involving 
any trauma.  The documents suggest that the appellant was 
unclear on the meaning of the word recurrent, and in fact 
had previously had just 1 episode of back pain.  She was 
found, on clinical evaluation to have no abnormality of the 
back.

The service medical records are silent for complaints, or 
treatment of any back disorder, or any additional 
(superimposed) back injuries, or disorders.  

In a USAR medical history in June 1983, the veteran reported 
a fall into a ditch during service in April 1980, and 
injuring her back (bruises, small of back).  It is noted on 
examination that no back abnormality was denoted.

Post service medical records include; 

Mobile Bone and Joint Center medical history dated in 
September 1997.  It noted that in March 1995, she reported 
that she fell in August 1990, while working at McDonalds.  
She hurt her knees and her back. She complained of chronic 
low back pain. The back was neurologically intact, with some 
soreness, and stiffness with movement, but appeared to be 
fairly normal.  

Significantly, none of the medical reports attributed the 
veterans back disorder, to any incident or injury in 
service.  The back disorder was attributed to the work 
related accident in August 1990, 9 ½ years after service.  

After a review of the evidence of record and the applicable 
laws and regulations set forth above, the Board must conclude 
that the evidence does not demonstrate that a preexisting 
back disorder, was aggravated, or that a back disorder 
incurred in or aggravated by service is currently shown.  
Since there is no evidence that the veterans current back 
disorder, if any, is related to service, the Board must 
accordingly find that the claim for service connection for a 
back disorder is well grounded.


Bilateral knee disorder

Service medical records, note that in August 1979, the 
veteran fell injuring her right knee. There were some 
bruises, and swelling; ROM was full, with no crepitus; and 
the knee was stable. 

USAR medical records note that in June 1985, she skinned her 
left knee playing softball, incurring a 1-inch diameter and 
tender wound.  It was cleaned and dressed.  Mild cellulitis 
was noted on the left knee.  She was returned to duty.  
Service medical records are without reference to continuing 
knee pathology related to service.

Post service medical records include;

An October 1995 letter from Mark P. Brodersen, M.D., who 
stated that he was treating the veteran for posttraumatic 
arthritis of the knees.  She had undergone a valgus producing 
proximal tibial osteotomy to relieve the medial or inner 
compartment arthritis symptoms.  Subsequently she underwent 
surgery to remove the hardware implanted during the first 
surgery.  

Mobile Bone and Joint Center medical summary in September 
1997, noting that the veteran was referred by Dr. Brodersen. 
In March 1995, she reported falling in August 1990, while 
working at McDonalds. She hurt her knees and subsequently, 
had 4 arthroscopes of the right knee, followed by an 
osteotomy, and subsequent surgery to remove the plate.  There 
had also been increased pain in her left knee. There was a 
slight valgus of the right knee, and a lot of crepitus, 
grating, and pain on movement of the right knee.  The left 
knee also was very tender. X-rays indicated severe 
osteoarthritis with complete loss of joint in the right knee, 
and marked arthritis in the left knee.  She probably needed a 
total right knee replacement immediately, and a left knee 
replacement in a few years. 

Significantly, none of the medical reports attributed the 
veterans bilateral knee disorder, to any incident or injury 
in service, or during ACDUTRA.  In fact they are attributed 
to the work related accident in August 1990.  

A remand is not necessary to request the veterans periods of 
verified ACDUTRA to determine if her knee injury reported in 
the USAR medical record in June 1985 was during a period of 
ACDUTRA.  This injury was reported as a knee abrasion. It 
apparently was acute and transitory, and resolved itself 
shortly thereafter, and did not involve any injury to the 
knee bones, or patellar.

After a review of the evidence of record and the applicable 
laws and regulations set forth above, the Board must conclude 
that the evidence does not demonstrate that a bilateral knee 
disorder due to service is currently shown.  Since there is 
no evidence that the veterans bilateral knee disorder is 
related to service, the Board must accordingly find that the 
claim for service connection for a bilateral knee disorder, 
is not well grounded.

Further, none of the evidence suggests a causal link between 
her scraped right knee in-service, and her scraped left knee 
in 1985, and her current bilateral knee disorder.  Therefore, 
despite her contentions that her current bilateral knee 
disorder, is due to service, the evidence does not support 
such findings, nor does the evidence support her contentions.  

Right thumb disorder

Service medical records, note that in August 1979, she was 
treated for a right thumb injury when she jammed the thumb 
during training.  It was slightly swollen, painful, and had 
limited motion. She had no fractures and was to return to 
duty.

Significantly, none of the medical reports reference 
treatment or complaints of any chronic right thumb disorder.    

After a review of the evidence of record and the applicable 
laws and regulations set forth above, the Board must conclude 
that the evidence does not demonstrate that a right thumb 
disorder due to service is currently shown.  Since there is 
no evidence that the veterans right thumb disorder, if any, 
is related to service, the Board must accordingly find that 
the claim for service connection for a right thumb disorder 
is not well grounded.


Left great toe disorder

Service medical records are negative for any complaints or 
treatment of a left, great toe disorder.  

During ACDUTRA in August 1984, the veteran was treated for an 
ingrown toenail.  The hallux nail was ingrown and infected.  
The medial aspect of the L. hallux nail was excised.  She was 
returned to duty 3 days later.  

Post ACDUTRA medical records are negative for any complaints 
or treatment for a left great toe disorder. 

After a review of the evidence of record and the applicable 
laws and regulations set forth above, the Board must conclude 
that the evidence does not demonstrate that a great toe 
disorder, left is currently shown.  Since there is no 
evidence that the a great toe disorder, left, if any, is 
related to ACDUTRA, the Board must accordingly find that the 
claim for service connection for a great toe disorder, left, 
is not well grounded.


Asthma

Service and post service medical records are negative for any 
complaints or treatment for asthma.

After a review of the evidence of record and the applicable 
laws and regulations set forth above, the Board must conclude 
that the evidence does not demonstrate that asthma due to 
service is currently shown.  Since there is no evidence that 
the veteran currently has asthma related to service, the 
Board must accordingly find that the claim for service 
connection for asthma is not well grounded.

Based on a review of the record, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
claims for service connection for a back, bilateral knee, 
right thumb; left great toe, and asthma disorder.  The 
appellants claims are not confirmed by the record.  A 
chronic back disability, bilateral knee disability, right 
thumb disorder, left great toe, disorder or asthma were not 
shown to have been caused by service or during a period of 
ACDUTRA.   Appellants service medical records are negative 
for a back disorder, or asthma, or an injury involving the 
left knee.  A scraped right knee, and jammed right thumb were 
acute and transitory and resolved in service.

ACDUTRA, and INACDUTRA medical records note treatment for an 
ingrown toenail and a scraped left knee. Significantly there 
is a total lack of any reference to a back injury, or asthma 
in any of these medical records.  

As noted above, to be a well grounded claim there needs to be 
evidence of a current disability, some demonstration of an 
injury or aggravation in service (and, or in ACDUTRA), and 
some medical nexus between the in-service injury and the 
current disability.  The veterans statements are probative 
of symptomatology, but they are not competent or credible 
evidence of a diagnosis or medical causation of a disability.  
While she can report symptoms, she lacks the expertise to 
establish the medical relationship.   See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran has been unable to supply any evidence 
which would indicate the presence of a current bilateral knee 
disorder, back disorder, right thumb disorder; left great toe 
disorder, or asthma related to service, or to ACDUTRA. As 
such, the claims are not well grounded. 38 U.S.C.A. 
§ 5107(b); Caluza v. Brown, 7 Vet.App. 498 (1995). 

In the absence of competent, credible evidence of continuity 
of relevant symptomatology, service connection is not 
warranted for a back; bilateral knee; right thumb; left great 
toe; and, asthma disorder.

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against his claim, in which case the claim 
is denied. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990)

Where a claim is not well grounded, it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, in 
the statement of the case, and the supplemental statement of 
the case, as well as in other correspondence, the appellant 
has been notified of the defects in the evidentiary record, 
and the kinds of information needed.  As such, it is 
concluded she has been appropriately advised as to the 
information needed.  Furthermore, there is no indication that 
there are records in existence that might provide information 
as to this claim.


ORDER

Well grounded claims for service connection for a bilateral 
knee disorder, back disorder, right thumb disorder; great toe 
disorder, left, and asthma not having been submitted, the 
claims are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
